Name: Commission Implementing Decision (EU) 2018/257 of 19 February 2018 granting derogations to certain Member States with respect to the transmission of statistics pursuant to Regulation (EC) No 1338/2008 of the European Parliament and of the Council, as regards statistics based on the European Health Interview Survey (EHIS) (notified under document C(2018) 832) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: economic analysis;  health;  economic geography;  information and information processing;  information technology and data processing;  European Union law
 Date Published: 2018-02-21

 21.2.2018 EN Official Journal of the European Union L 48/41 COMMISSION IMPLEMENTING DECISION (EU) 2018/257 of 19 February 2018 granting derogations to certain Member States with respect to the transmission of statistics pursuant to Regulation (EC) No 1338/2008 of the European Parliament and of the Council, as regards statistics based on the European Health Interview Survey (EHIS) (notified under document C(2018) 832) (Only the Dutch, English, Finnish, French, German, Maltese, Romanian and Swedish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1338/2008 of the European Parliament and of the Council of 16 December 2008 on Community statistics on public health and health and safety at work (1), and in particular Article 9(2) thereof, Having regard to the requests made by the Kingdom of Belgium, the Federal Republic of Germany, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, Romania, the Republic of Finland, and the United Kingdom of Great Britain and Northern Ireland, Whereas: (1) In accordance with Article 9(2) of Regulation (EC) No 1338/2008, the Commission may grant Member States derogations and transition periods, both to be based upon objective grounds. (2) The information provided to the Commission indicates that the Member States' requests for derogations are due to the need for major adaptations to national administrative and statistical systems in order to comply in full with Regulation (EC) No 1338/2008. (3) Such derogations should be granted, at their request, to the Kingdom of Belgium, the Federal Republic of Germany, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, Romania, the Republic of Finland, and the United Kingdom of Great Britain and Northern Ireland. (4) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 Derogations as set out in the Annex are granted to the Member States listed therein. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, Romania, the Republic of Finland and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 19 February 2018. For the Commission Marianne THYSSEN Member of the Commission (1) OJ L 354, 31.12.2008, p. 70. ANNEX Derogations from Regulation (EC) No 1338/2008, as implemented by the Commission, concerning statistics based on the European Health Interview Survey (EHIS) For the purpose of the 2019 EHIS data collection the following derogations shall be granted: Belgium, Finland and the Netherlands shall not be required to deliver the variables specified in the following table: Belgium  UN2A, UN2B, UN2C, UN2D on unmet needs Finland  PL2 and PL8 on functional limitations  PE6 on physical activity  AL1 to AL6 on alcohol consumption The Netherlands  CD1P and CD2 on diseases and chronic conditions  PL8 and PL9 on functional limitations  PE9 on physical activity  DH5 and DH6 on dietary habits  SK3, SK4 and SK6 on smoking Belgium, Germany, Malta and Austria shall be granted a derogation regarding the data collection period. The data collection period shall be 2018 for Belgium, 2018-2020 for Austria and Germany, and 2019-2020 for Malta. Romania shall be granted a derogation regarding the provision of microdata. Romania shall transmit the pre-checked microdata within 12 months after the end of the national period for collecting the data. The United Kingdom shall be granted a derogation regarding the reference population. The reference population in the United Kingdom shall be individuals aged 16 and over living in private households residing in the national territory at the time of the data collection.